ORDER
An opinion in this case was originally filed on June 12, 2000. Opinion No. 3187, appearing at 341 S.C. 219, 534 S.E.2d 10. On August 30, 2000, the Court of Appeals filed its order granting the petition for rehearing. Following the rehearing, the Court filed Opinion No. 3276, appearing at 343 S.C. 685, 541 S.E.2d 852. The petition to rehear this decision was denied on March 6, 2001.
On April 6, 2001, the Court issued an order clarifying that Opinion No. 3187 was withdrawn and that Opinion No. 3276 was substituted. The April 6, 2001, order was not published. Hence, this order recapitulates the decisional history and is to be published with the decisions of the Court of Appeals.